Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This communication is in response to: Application filed on 05/14/2019
Claims 1-20 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsley, US PG PUB# 2017/0330081 A1 (hereinafter Lindsley) in view of Batra, US PG PUB# 2020/0184017 A1 (hereinafter Batra).
As for independent claim 1:
Lindsley shows an Artificial Intelligence (AI) platform to enable one or more users to design and create AI enabled applications, the AI platform comprising: 
a data module configured to condition data received from a plurality of data sources to generate a corresponding data pipeline; wherein the data module comprises a plurality of reusable data components; an intelligent processing module configured to process a plurality of datasets received on the data pipeline and generate a corresponding artificial intelligence (AI) pipeline (0002, 0044, 0058, see data sources, data module, processing module); 
wherein the intelligent processing module comprises a plurality of reusuable data processing components; a communication module configured to enable one or more users to select a set of reusable data components and set of reusuable data processing modules and build a corresponding AI enabled application (0062-0065, see communication module and cognitive platform); 
While Lindsley shows an artificial intelligence platform, Lindsley does not specifically show an AI configuration module configured to seamlessly integrate the selected set of reusable data components and the set of reusable data processing components using a plurality of standardized interfaces. However in the same field of endeavor, Batra teaches an AI configuration module configured to seamlessly integrate the selected set of reusable data components and the set of reusable data processing components using a plurality of standardized interfaces in 0004, 0005, 0023, 0024. Both Lindsley and Batra teach artificial intelligence platform. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Lindsley to incorporate the teaching of Batra thus allow the AI module to integrate with various machine learning models (Batra, 0023).
As for dependent claim 2:Lindsley – Batra suggests the AI platform of claim 1, wherein the plurality of communication elements further comprises API components and interface components (Lindsley, 0065 and Batra, 0019, 0022).As for dependent claim 3:Lindsley – Batra suggests the AI platform of claim 1, wherein the plurality of reusable data components comprises a data store component, a data cartridge component, a data mart component, a data ingestion component and a data explorer component (Lindsley, 0064, 0067, Batra 0034-0035).As for dependent claim 4:Lindsley – Batra suggests the AI platform of claim 1, wherein the intelligent processing module further comprises a learning module configured to employ a plurality of learning components to generate and train a plurality of learning models; wherein the learning models are derived from the data available on the data pipeline (Batra, 0003).As for dependent claim 5:Lindsley – Batra suggests the AI platform of claim 4, wherein the plurality of learning components further comprises a data wrangling component, a signal detection component, a feature engineering component and a model building component (Batra, 0026-0029).As for dependent claim 6:Lindsley – Batra suggests the AI platform of claim 5, wherein the learning modules are configured to employ interactive computational tools (Batra, 0026-0029).As for dependent claim 7:Lindsley – Batra suggests the AI platform of claim 1, wherein the intelligent processing module further comprises a plurality of artificial intelligence engines configured to build, publish and monitor an AI pipeline (Lindsley, 0002, 0044, 0058).As for dependent claim 8:Lindsley – Batra suggests the AI platform of claim 7, wherein the plurality of artificial intelligence engines are configured to run a plurality of experiments using combinations of the plurality of data modules and the plurality of learning models (Lindsley, 0002, 0044, 0058 and Batra, 0003).As for dependent claim 9:Lindsley – Batra suggests the AI platform of claim 7, wherein the plurality of artificial engines and the plurality of learning components form the plurality of reusable data processing components (Lindsley, 0002, 0044, 0058 and Batra, 0003).As for dependent claim 10:Lindsley – Batra suggests the AI platform of claim 1, wherein the AI pipeline is linked to the data pipeline thereby enabling the one or more users to design and create AI enabled applications using a single click and publish feature (Lindsley, 0065-0066).As for dependent claim 11:Lindsley – Batra suggests the AI platform of claim 9, wherein the AI pipeline and the data pipeline are designed to support `drag and drop` functions (Lindsley, 0065-0066).As for dependent claim 12:Lindsley – Batra suggests the AI platform of claim 1, further comprising an AI lifecycle monitoring system configured to monitor a lifecycle of the AI enabled application (Lindsley, 0065-0066).As for dependent claim 13:Lindsley – Batra suggests the AI platform of claim 10, wherein the AI lifecycle monitoring system further comprises: an AI operations module configured to monitor a plurality of operations performed across the plurality of reusable components; and an AI tracking and monitoring module configured to monitor a plurality of experiments being executed across the plurality of artificial intelligence engines, the plurality of data processing modules and the plurality of learning models (Batra, 0023-0024).As for dependent claim 14:Lindsley – Batra suggests the AI platform of claim 11, wherein the AI tracking and monitoring module is configured to compare experiments being executed in real-time, and further configured to enable the one or more users to alter one or more input parameters for the live experiments (Lindsley, 0044).As for dependent claim 15:Lindsley – Batra suggests the AI platform of claim 1, wherein the plurality of standardized interfaces are configurable manually or intelligently (Batra, 0003).As for independent claim 16:Lindsley a method for enabling one or more users to design and create AI enabled applications, the method comprising: 
creating an AI enabled application by selecting a plurality of reusable components configurable across a plurality of abstraction layers; wherein the plurality of reusable components are selected based on a specific business function; configuring the selected reusable components to seamlessly integrate to generate the AI application (0002, 0044, 0058, see components and configuring);
While Lindsley shows an artificial intelligence platform, Lindsley does not specifically show executing a plurality of experiments using the selected reusable components by applying various conditions; monitoring the plurality of experiments in real time to determine the optimum experiment for the selected business function. However in the same field of endeavor, Batra teaches executing a plurality of experiments using the selected reusable components by applying various conditions; monitoring the plurality of experiments in real time to determine the optimum experiment for the selected business function in 0003-0005 and 0023-0026. Both Lindsley and Batra teach artificial intelligence platform. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Lindsley to incorporate the teaching of Batra thus allow the AI module to building and training models (Batra, 0025).
As for dependent claim 17:Lindsley – Batra suggests the method of claim 16, further comprising conditioning data received from a plurality of data sources to generate a corresponding data pipeline (Batra, 0003).As for dependent claim 18:Lindsley – Batra suggests the method of claim 17, further comprising generating and training a plurality of learning models; wherein the learning models are derived from the conditioned data (Batra, 0003-0004).As for dependent claim 19:Lindsley – Batra suggests the method of claim 16, further comprising building, publishing and monitoring an AI pipeline using a plurality of artificial intelligence engines; wherein in the plurality of AI engines are configured to: recognise data patterns in a plurality of data models; apply a plurality of conditions on the data models and predict corresponding outcomes; and recommend a set of solutions based on the predicted outcomes (Lindsley, 0065-0066).As for dependent claim 20:Lindsley – Batra suggests the AI platform of claim 16, further comprising linking the AI pipeline to the data pipeline thereby enabling the one or more users to design and create AI enabled applications using a single click and publish feature (Batra, 0024).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175